Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Title
Amend the title to:	IMAGE FORMING APPARATUS, IMAGE FORMING METHOD, AND COMPUTER READABLE STORAGE MEDIUM STORING PROGRAM CAPABLE OF SETTING A TARGET TEMPERATURE FOR A PAGE FOR WHICH IMAGE INFORMATION IS NOT ACQUIRED

Specification
On page 9, line 4, change “the RAM” to --- a RAM ---.
On page 9, line 5, change “the ROM” to --- a ROM ---.

On page 17, line 2, change “FIGS. 5, 6, and 7” to --- FIGS. 5, 6, 7A and 7B ---.

Drawings
The following changes to the drawings have been approved by the examiner:

In Figure 1, reference characters SY, SM, SC, SK, and 34 and their corresponding lead lines should be removed from Figure 1 because the noted reference characters are not identified in the specification.  Alternatively, the reference characters can be added to the specification.

In order to avoid abandonment of the application, applicant must make one of the above described drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-15 are allowable over the prior art of record because the prior art of record fails to teach or suggest 

Claim 16 is allowable over the prior art of record because the prior art of record fails to teach or suggest an image forming method of an image forming apparatus including an image forming portion that forms a toner image on a recording material and a fixing portion that fixes the toner image to the recording material by heating the recording material on which the toner image is formed, the image forming method causing a computer to 

Claim 17 is allowable over the prior art of record because the prior art of record fails to teach or suggest providing a non-transitory storage medium storing a computer-readable program causing a computer to perform an image forming method of an image forming apparatus including an image forming portion that forms a toner image on a recording material and a fixing portion that fixes the toner image to the recording material by heating the recording material on which the toner image is formed, the program causing the computer to execute: a step of acquiring image information and operation information of the image forming apparatus; and a step of setting, when image information corresponding to a first page is acquired and image information corresponding to a second page following the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ooyanagi discloses an image processing apparatus for controlling a fixing temperature of a fixing device which fixes an image to be formed includes an obtaining unit configured to obtain an attribute of each page included in a print job including a plurality of pages, and a controlling unit configured to control a fixing temperature for each page, based on a change of the obtained attribute by the obtaining unit between continuous pages.

Masumoto et al disclose an image forming apparatus for forming toner images sequentially on recording sheets transported at intervals.  A target fixing temperature is determined according to information of an image on each page.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140.  The examiner can normally be reached on M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
July 8, 2021